ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
IVI Corp.                                    ) ASBCA Nos. 61664, 61704
                                             )
Under Contract No. SPM4A8-16-M-0053          )

APPEARANCE FOR THE APPELLANT:                   Hilary S. Schultz, Esq.
                                                 Schultz Law, LLP
                                                 Cohasset, MA

APPEARANCES FOR THE GOVERNMENT:                 Daniel K. Poling, Esq.
                                                 DLA Chief Trial Attorney
                                                Ashley M. Kelly, Esq.
                                                 Trial Attorney
                                                 DLA Aviation
                                                 Richmond, VA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 22, 2021



                                           STEPHANIE CATES-HARMAN
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61664, 61704, Appeals of
IVI Corp., rendered in conformance with the Board’s Charter.

      Dated: June 23, 2021




                                           PAULLA K. GATES-LEWIS
                                           Recorder, Armed Services
    Board of Contract Appeals




2